Title: From George Washington to Major General Adam Stephen, 24 May 1777
From: Washington, George
To: Stephen, Adam

 

Dear Sir
Morris Town May 24th 1777.

No pleasure could exceed what I should feel, if it was in my power to protect every Town, and every individual on this wide extended continent; this, however, is a pleasure that never can be realized, and as our dispersed Situation, is neither formidable for defence, or offence, it becomes me to place the Continental Troops in such a manner as to answer a more valuable purpose than to give the shadow (for it is no more) of security, to particular Neighbourhoods.
The Letter written to Genl Muhlenberg &ca was by my order, a compliance is expected; the Stores at Springfield and the Sick at Westfield must be removed, and likewise from the other Posts, upon that communication. Some Men will be sent to possess the Pass of the mountain, on some advantageous spot, between Springfield and Chatham.
Your apprehensions of the Enemy taking possession of New Ark and Elizabeth Town, with a view of holding them, does not strike me at all; if any such Ideas possessed them, the few Men we have there would rather be an inducement, they already have experienced the evil of multiplied Posts, as we shall do, if they should be seized with a spirit of Enterprise; such guards as we have from Bound brook to New Ark, inclusively, can give no effectual opposition to the Enemy, if they were disposed to move, and the Country is too much drained by both Armies, to afford much support; the other consideration of opening the intercourse, or rather making it more open with New York, has weight, but is over balanced by others of a more powerful nature. In a word, if a man cannot act in all respects as he could wish, he must do what appears best, under the circumstances he is in; this I aim at, however short I may fall of the end. Genl Heard will move down part of his Militia towards Aquackanonck &ca. I am Dear Sir &ca

G. Washington

